LITHIUM SECONDARY BATTERY AND METHOD OF FABRICATING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
In response to communication filed on 12/27/2021:
Claims 1, 4, and 12 have been amended; claim 5 and 9 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-4, 6-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 5-12 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by EP 2940761A1 to Sun et al. 
Claim 4 was rejected under 35 U.S.C. §103 as being unpatentable over Sun, and further in view of US 2015/0044513 Al to Endoh et al.
The first cathode active material particle as recited in amended claim 1 includes a concentration-gradient laver formed only at a specific region between a central portion and a surface portion, and has a constant concentration composition between the central portion and the concentration gradient layer and, also, between the concentration gradient layer and the surface portion, respectively. Hereinafter, a region having a constant concentration composition may also be referred to as "a concentration-constant layer." 
As defined in amended claims 1 and 12, in the first cathode active material particle, Ni has a decreasing concentration in a direction from the central portion to the surface portion in the concentration-gradient layer, and Ni has a constant concentration in the concentration-constant layer. (As disclosed in Table 1 of the present specification and presented, graphically, in Applicant’s arguments in figure 1.) 
Sun, in paragraph [0013], describes a cathode active material particle having a Ni concentration gradient. However, Sun only mentions two types of Ni concentration gradients which are different from the one required by amended claims 1 and 12. Specifically, Sun describes a cathode active material particle having a Ni concentration gradient in the entire region thereof which, hereinafter, is referred to as Type 1 concentration gradient. This Type 1 concentration gradient is illustrated below in FIG.2. Sun also mentions a core-shell typed cathode active material particle having a Ni concentration gradient in the shell portion which hereinafter is referred to as Type 2 
As such, Sun does not disclose a cathode active material particle having a Ni gradient concentration as defined in amended claims 1 and 12 and also as shown in figure 1 of Applicant’s arguments. 
Applicant’s arguments and amendments to the claims have overcome the rejections under 35 USC 102(a)(1) and 103 which have been withdrawn and claims 1-4, 6-8, and 10-12 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729